Exhibit Ratio of Earning to Fixed Charges and Preferred Dividends (in thousands except ratio amounts) Nine Months Ended Year Ended December 31, September 30, 2003 2004 2005 2006 2007 2009 Earnings per item 503(d) Reg S-K: Pretax income (loss) $ (29,226 ) $ (21,766 ) $ (19,963 ) $ 650 $ 7,569 $ 10,819 Fixed charges 1,315 1,064 1,236 1,530 1,615 894 Preferred dividends 794 1,400 255 Total fixed charges and preferred dividends 1,315 1,064 2,030 2,930 1,870 894 Amortization of capitalized interest 58 58 58 58 58 43 Total earnings (27,853 ) (20,644 ) (17,875 ) 3,638 9,497 11,756 Less capitalized interest Adjusted earnings $ (27,853 ) $ (20,644 ) $ (17,875 ) $ 3,638 $ 9,497 $ 11,756 Ratio of earnings to fixed charges and preferred dividends * * * 1.24 5.08 13.15 Deficiency of earnings to fixed charges and preferred dividends $ (29,168 ) $ (21,708 ) $ (19,905 ) N/A N/A N/A *Earnings for this period were insufficient to cover fixed charges.
